
	
		I
		111th CONGRESS
		1st Session
		H. R. 4015
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. McNerney (for
			 himself and Mr. Perriello) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain estate tax provisions and restore and increase the estate tax deduction
		  for certain family-owned business interests.
	
	
		1.Short titleThis Act may be cited as the
			 Family Farm and Small Business Tax
			 Relief Act of 2009.
		2.Extension of
			 2009 estate and gift tax levels
			(a)EGTRRA sunset
			 not To applySection 901 of
			 the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply
			 to title V of such Act (other than subtitles A and E, and sections 511(d) and
			 521(b)(2), thereof).
			(b)$3,500,000
			 applicable exclusion amount
				(1)In
			 generalSubsection (c) of section 2010 of the Internal Revenue
			 Code of 1986 is amended by striking all that follows the applicable
			 exclusion amount and inserting . For purposes of the preceding
			 sentence, the applicable exclusion amount is $3,500,000..
				(2)Inflation
			 AdjustmentSection 2010 of such Code is amended by redesignating
			 subsection (d) as subsection (e) and by inserting after subsection (c) the
			 following new subsection:
					
						(d)Cost-of-Living
				AdjustmentIn the case of any decedent dying in a calendar year
				after 2011, the $3,500,000 amount in subsection (c) shall be increased by an
				amount equal to—
							(1)such amount,
				multiplied by
							(2)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
				(c)45 percent
			 maximum rateThe table in
			 paragraph (1) of section 2001(c) of such Code is amended by striking the last 3
			 items and inserting the following new item:
				
					
						
							
								Over
						$1,500,000$555,800, plus 45 percent of the excess of such amount
						over $1,500,000.
								
							
						
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to estates
			 of decedents dying, and gifts made, after December 31, 2010.
			3.Restoration of,
			 and increase in, deduction for family-owned business interests
			(a)RestorationSubsection
			 (j) of section 2057 (relating to termination) is amended to read as
			 follows:
				
					(j)Application of
				SectionThis section—
						(1)shall not apply to
				estates of decedents dying after December 31, 2003, and before January 1, 2011,
				but
						(2)shall apply to
				estates of decedents dying after December 31,
				2010.
						.
			(b)Increase
				(1)In
			 generalSubsection (a) of section 2057 is amended—
					(A)by striking
			 $675,000 in paragraph (2) and inserting
			 $8,000,000, and
					(B)by striking
			 paragraph (3).
					(2)Cost-of-living
			 adjustmentSubsection (a) of section 2057 is amended by adding at
			 the end the following new paragraph:
					
						(3)Cost-of-living
				adjustmentIn the case of any decedent dying in a calendar year
				after 2011, the $8,000,000 amount in paragraph (2) shall be increased by an
				amount equal to—
							(A)such dollar
				amount, multiplied by
							(B)the cost-of-living
				adjustment determined under section 1(f)(3) for such calendar year by
				substituting calendar year 2010 for calendar year
				1992 in subparagraph (B) thereof.
							If any
				amount as adjusted under the preceding sentence is not a multiple of $10,000,
				such amount shall be rounded to the nearest multiple of
				$10,000..
				(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying after December 31, 2010.
			4.Exclusion from
			 gross estate for certain farmland so long as farmland use continues
			(a)In
			 GeneralPart III of subchapter A of chapter 11 of the Internal
			 Revenue Code of 1986 (relating to gross estate) is amended by inserting after
			 section 2033 the following new section:
				
					2033A.Exclusion of
				certain farmland so long as use as farmland continues
						(a)In
				GeneralIn the case of an estate of a decedent to which this
				section applies, if the executor makes the election described in subsection
				(f), the value of the gross estate shall not include the adjusted value of
				qualified farmland included in the estate.
						(b)Estates to Which
				Section AppliesThis section shall apply to an estate if—
							(1)the decedent was
				(at the date of the decedent’s death) a citizen or resident of the United
				States, and
							(2)during the 8-year
				period ending on the date of the decedent’s death there have been periods
				aggregating 5 years or more during which—
								(A)the qualified
				farmland was owned by the decedent or a member of the decedent’s family,
				and
								(B)there was material
				participation (within the meaning of section 2032A(e)(6)) by the decedent or a
				member of the decedent’s family in the operation of such farmland, except that
				material participation shall also include any rental of real
				estate and related property between the estate of the decedent or any successor
				thereto and any tenant so long as the tenant uses the real estate and related
				property to produce agricultural or horticultural commodities, including but
				not limited to livestock, bees, poultry, orchards and woodlands, timber and
				fur-bearing animals and wildlife on such farmland.
								Rules
				similar to the rules of paragraphs (4) and (5) of section 2032A(b) shall apply
				for purposes of subparagraph (B).(c)Definitions and
				Special RuleFor purposes of this section—
							(1)Qualified
				farmlandThe term qualified farmland means any real
				property or other property related to the farm operation—
								(A)which is located
				in the United States,
								(B)which is used as a
				farm for farming purposes, and
								(C)which was acquired
				from or passed from the decedent to a qualified heir of the decedent and which,
				on the date of the decedent’s death, was being so used by the decedent or a
				member of the decedent’s family.
								(2)Member of
				familyA member of a family, with respect to any individual,
				means—
								(A)a member of the
				family (as defined by section 2031A(e)(2)), and
								(B)includes—
									(i)a
				lineal descendant of any spouse described in subparagraph (D) of section
				2032A(e)(2),
									(ii)a
				lineal descendant of a sibling of a parent of such individual,
									(iii)a spouse of any
				lineal descendant described in clause (ii), and
									(iv)a
				lineal descendant of a spouses described in clause (iii).
									(3)Adjusted
				valueThe term adjusted value means the value of
				farmland for purposes of this chapter (determined without regard to this
				section), reduced by the amount deductible under paragraph (3) or (4) of
				section 2053(a).
							(4)Other
				termsAny other term used in this section which is also used in
				section 2032A shall have the same meaning given such term by section
				2032A.
							(d)Tax Treatment of
				Dispositions and Failures To Use for Farming Purposes
							(1)Imposition of
				recapture taxIf, at any time after the decedent’s death—
								(A)the qualified heir
				disposes of any interest in qualified farmland (other than by a disposition to
				a member of his family), or
								(B)the qualified heir
				ceases to use the real property which was acquired (or passed) from the
				decedent as a farm for farming purposes,
								then there
				is hereby imposed a recapture tax on such disposition or cessation of
				use.(2)Amount of
				recapture tax
								(A)In
				generalThe amount of the tax imposed by paragraph (1) shall be
				the excess of—
									(i)the tax which
				would have been imposed by section 2001 on the estate of the decedent but
				determined as if such estate included the interest in qualified farmland
				described in paragraph (1) which was so disposed of or ceased to be so used,
				reduced by the credits allowable against such tax, over
									(ii)the tax imposed
				by section 2001 on the estate of the decedent, reduced by such credits.
									For
				purposes of this paragraph, the value of the interest in qualified farmland
				specified in subparagraph (A) shall be the adjusted value of such interest as
				of the date of the disposition or cessation of such interest described in
				paragraph (1).(B)$8,000,000
				exclusion amountFor purposes of subparagraph (A), the adjusted
				value of such interest shall be reduced by an amount equal to—
									(i)$8,000,000,
				reduced (but not below zero) by
									(ii)an amount equal
				to the amount by which the adjusted value of all other interests in such
				qualified farmland has been reduced previously by reason of this
				subparagraph.
									(3)RegulationsThe
				Secretary may prescribe such regulations as may be necessary or appropriate to
				carry out this subsection, including regulations requiring record keeping and
				information reporting, except that the Secretary may not impose a lien on the
				estate of the decedent or qualified farmland for such purposes.
							(e)Application of
				Other RulesRules similar to the rules of subsections (e) (other
				than paragraph (13) thereof), (f), (g), (h), and (i) of section 2032A shall
				apply for purposes of this section.
						(f)ElectionThe
				election under this subsection shall be made on or before the due date
				(including extensions) for filing the return of tax imposed by section 2001 and
				shall be made on such
				return.
						.
			(b)Clerical
			 AmendmentThe table of sections for part III of subchapter A of
			 chapter 11 of such Code is amended by inserting after the item relating to
			 section 2033 the following new item:
				
					
						Sec. 2033A. Exclusion of certain farmland
				so long as use as farmland
				continues.
					
					.
			(c)Effective
			 DateThe amendments made by this section shall apply to estates
			 of decedents dying after the date of the enactment of this Act.
			
